 

Exhibit 10.1

  

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of September 14, 2017 by and between Draper Oakwood
Technology Acquisition, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-220180
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (the “Representative”) is acting as the
representative of the underwriters in the IPO pursuant to an underwriting
agreement between the Company and the underwriter (“Underwriting Agreement”);
and

 

WHEREAS, the Company initially has 12 months from the consummation of the IPO
(the “Initial Period”) to consummate an initial business combination (as
described in the Registration Statement, a “Business Combination”); and

 

WHEREAS, if a Business Combination is not consummated within the Initial Period,
Draper Oakwood Investments, LLC (the “Sponsor”) may extend such period up to two
times, each by a three-month period, up to a maximum of 18 months in the
aggregate, by depositing $500,000 (or $575,000 if the underwriters’
over-allotment option is exercised in full) into the Trust Account no later than
the 12 month anniversary of the IPO or the 15 month anniversary of the IPO
(each, an “Applicable Deadline”) for each three month extension (each, an
“Extension”) for up to an aggregate of $1,000,000 (or $1,150,000 if the
underwriters’ over-allotment option is exercised in full); and

 

WHEREAS, simultaneously with the IPO, the Sponsor and the Representative will be
purchasing an aggregate of 250,000 units (“Founders’ Units”) from the Company
for an aggregate purchase price of $2,500,000 (or additional amounts of
Founders’ Units from the Company if the underwriters exercise their
over-allotment option, up to an aggregate of 272,500 Founders’ Units for an
aggregate purchase price of $2,725,000 if the underwriters’ over-allotment
option is exercised in full); and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $50,000,000 of the
gross proceeds of the IPO and sale of the Founders’ Units ($57,500,000 if the
underwriters’ over-allotment option is exercised in full, plus any amount
eventually deposited on account of any Extension) will be delivered to the
Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s Class A common stock, par value $0.0001
per share, issued in the IPO as hereinafter provided (the amount to be delivered
to the Trustee, including any amount deposited in connection with any Extension,
will be referred to herein as the “Property”; the stockholders for whose benefit
the Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW, THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 



   

 

 

(c) In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder;

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e) Notify the Company and the Representative of all communications received by
the Trustee with respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by two of the
Company’s executive officers and affirmed by counsel for the Company, and, in
the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by the Representative,
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account only as directed in the Termination Letter and the other
documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by the Trustee within the time period
set forth in the Company’s Amended and Restated Certificate of Incorporation, as
the same may be amended from time to time (“Last Date”), the Trust Account shall
be liquidated in accordance with the procedures set forth in the Termination
Letter attached as Exhibit B hereto and distributed to the stockholders of
record on the Last Date. The provisions of this Section 1(i) may not be
modified, amended or deleted under any circumstances;

 

(j) Upon receipt of an Amendment Notification Letter (defined below), distribute
to Public Stockholders who exercised their conversion rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the shares for which such Public Stockholders have
exercised conversion rights in connection with such Amendment; and

 

(k) Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit E hereto at least three business days prior to the Applicable
Deadline, signed on behalf of the Company by two of the Company’s executive
officers and affirmed by counsel for the Company, and receipt of the dollar
amount specified in the Extension Letter on or prior to the Applicable Deadline,
to follow the instructions set forth in the Extension Letter.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Property and requested by the Company to cover any income or franchise tax
obligation owed by the Company.

 

(b) [Reserved]

 



 2 

 

 

(c) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Section 1(i) and 1(j) hereof.

 

(d) In all cases, the Company shall provide the Representative with a copy of
any Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account at the
same time as such issuance.

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by two of
the Company’s executive officers. In addition, except with respect to its duties
under Sections 1(i), 1(j), 1(k) and 2(a) above, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith and with reasonable care believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against, any and all expenses,
including reasonable counsel fees and disbursements, or loss suffered by the
Trustee in connection with any claim, potential claim, action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any income
earned from investment of the Property, except for expenses and losses resulting
from the Trustee’s gross negligence, fraud or willful misconduct. Promptly after
the receipt by the Trustee of notice of demand or claim or the commencement of
any action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Section 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of an initial
business combination (as described in the Registration Statement, a “Business
Combination”). The Company shall pay the Trustee the initial acceptance fee and
first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

 

(e) In connection with the Trustee acting as Paying/Disbursing Agent pursuant to
Exhibit B, the Company will not give the Trustee disbursement instructions which
would be prohibited under this Agreement;

 

(f)       If the Company seeks to amend any provisions of its amended and
restated certificate of incorporation relating to stockholders’ rights or
pre-Business Combination activity (including the time within which the Company
has to complete a Business Combination) (in each case, an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit D, signed on behalf of the Company by two of the
Company’s executive officers, providing instructions for the distribution of
funds to Public Stockholders who exercise their conversion option in connection
with such Amendment;

 



 3 

 

 

(g) If applicable, issue a press release at least three days prior to the
Applicable Deadline announcing that, at least five days prior to the Applicable
Deadline, the Company received notice from the Sponsor that the Sponsor intends
to extend the Applicable Deadline; and

 

(h) Promptly following the Applicable Deadline, disclose whether or not the term
the Company has to consummate a Business Combination has been extended.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence, fraud or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
Section 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith and with reasonable care, to be genuine and to be signed or presented by
the proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account);

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(j) or 2(a) above.

 



 4 

 

 

5. Trust Account Waiver. The Trustee has no right of set off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) hereof, the Trustee shall pursue such
Claim solely against the Company and not against the Property or any monies in
the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Section 1(i) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 



 5 

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street 30th Floor

New York, NY 10004

Attn: Steven G. Nelson and Sharmin Carter

Fax No.: (212) 509-5150

 

if to the Company, to:

 

Draper Oakwood Technology Acquisition, Inc.

c/o Draper Oakwood Investments, LLC

55 East 3rd Ave.

San Mateo, CA 94401

Attn: Chief Executive Officer

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

with a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

 

(f) No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledges that the
Representative, on behalf of the several underwriters, is a third party
beneficiary of this Agreement (including Section 7(c) and the Trustee’s
obligations under this Agreement with respect thereto with the same right and
power to enforce these provisions as either of the parties hereto).

 

[signature page follows]

 

 6 

 

  

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY,
as Trustee         By:  /s/ Francis E. Wolf Jr.   Name:  Francis E. Wolf Jr.  
Title: Vice President       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By:  /s/ Aamer Sarfraz   Name: Aaemer Sarfraz   Title: Chief Executive Officer

 

 7 

 

  

SCHEDULE A

 



Fee Item   Time and method of payment   Amount           Initial acceptance fee
  Initial closing of IPO by wire transfer   $1,500           Annual fee   First
year, initial closing of IPO by wire transfer; thereafter on the anniversary of
the effective date of the IPO by wire transfer or check   $9,500          
Transaction processing fee for disbursements to Company under Section 2  
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2   $250           Paying Agent services as required
pursuant to Section 1(i)   Billed to Company upon delivery of services pursuant
to Section 1(i)   Prevailing rates

 

 8 

 

  

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson and Sharmin Carter

 

Re:Trust Account No. [            ] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Draper Oakwood Technology Acquisition, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of [            ], 2017 (“Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with [                                    ]
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least 48 hours in advance of the actual date of the consummation of the
Business Combination (“Consummation Date”).

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [                    ] and to
transfer the proceeds to the above-referenced account at J.P. Morgan Chase Bank
N.A. to the effect that, on the Consummation Date, all of funds held in the
Trust Account will be immediately available for transfer to the account or
accounts that the Company shall direct on the Consummation Date. It is
acknowledged and agreed that while the funds are on deposit in the trust account
awaiting distribution, the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated or is
being consummated concurrently with the transfer of funds, (ii) the Company
shall deliver to you (a) [an affidavit] [a certificate] of
[                                    ], which verifies the vote of the Company’s
stockholders in connection with the Business Combination and (b) joint written
instructions from the Company and EarlyBirdCapital, Inc. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

[signature page follows]

 

 9 

 

 



  Very truly yours,       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By:     Name:  Aamer Sarfraz   Title: Chief Executive Officer and Chief
Financial Officer         By:     Name: Roderick Perry   Title: Executive
Chairman



 



AGREED AND ACKNOWLEDGED BY:       EARLYBIRDCAPITAL, INC.         By:
                           

 

 10 

 

  

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson and Sharmin Carter

 

Re:Trust Account No. [            ] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Draper Oakwood Technology Acquisition, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of [            ], 2017 (“Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s prospectus relating to its initial public offering of securities.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [                            ]
and to transfer the total proceeds to the Trust Checking Account at
[             Bank] to await distribution to the stockholders. The Company has
selected [                         20 __] as the record date for the purpose of
determining the stockholders entitled to receive their share of the liquidation
proceeds. It is acknowledged that no interest will be earned by the Company on
the liquidation proceeds while on deposit in the trust account. You agree to be
the Paying Agent of record and in your separate capacity as Paying Agent and to
distribute said funds directly to the Company’s stockholders in accordance with
the terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. Upon the distribution of all the funds in the
trust account, your obligations under the Trust Agreement shall be terminated.

 



  Very truly yours,       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By:     Name:  Aamer Sarfraz   Title: Chief Executive Officer and Chief
Financial Officer         By:     Name: Roderick Perry   Title: Executive
Chairman

 

cc:EarlyBirdCapital, Inc.

 

 11 

 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson and Sharmin Carter

 

  Re: Trust Account No. [            ]

 

Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Draper Oakwood Technology Acquisition, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of [            ], 2017 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$[            ] of the interest income earned on the Property as of the date
hereof. The Company needs such funds to pay its tax obligations. In accordance
with the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.         By:     Name:  Aamer
Sarfraz   Title: Chief Executive Officer and Chief Financial Officer         By:
    Name: Roderick Perry   Title: Executive Chairman

 

cc:EarlyBirdCapital, Inc.

 

 12 

 

  

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson and Sharmin Carter

 

  Re: Trust Account No. [            ]

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Draper
Oakwood Technology Acquisition, Inc. (“Company”) and Continental Stock Transfer
& Trust Company, dated as of ________, 2017 (“Trust Agreement”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate the Trust Account on
[       ] and to transfer $_____ of the proceeds of the Trust to the checking
account at [           ] for distribution to the stockholders that have
requested conversion of their shares in connection with such Amendment. The
remaining funds shall be reinvested by you as previously instructed. 

 



  Very truly yours,       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By:     Name:  Aamer Sarfraz   Title: Chief Executive Officer and Chief
Financial Officer         By:     Name: Roderick Perry   Title: Executive
Chairman

 

cc:EarlyBirdCapital, Inc.

 

 13 

 

  

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson and Sharmin Carter

 

  Re: Trust Account No. [            ] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Draper Oakwood Technology Acquisition, Inc. (“Company”) and Continental Stock
Transfer & Trust Company, dated as of [______], 2017 (“Trust Agreement”), this
is to advise you that the Company is extending the time available in order to
consummate a Business Combination with the Target Businesses for an additional
three (3) months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $_____, which will be wired to you, into the Trust Account upon receipt.

 

This is the ____ of up to two Extension Letters that the Company is permitted to
deliver to you pursuant to the Trust Agreement. 

 



  Very truly yours,       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By:     Name:  Aamer Sarfraz   Title: Chief Executive Officer and Chief
Financial Officer         By:     Name: Roderick Perry   Title: Executive
Chairman

 

cc:EarlyBirdCapital, Inc.

  



 14 

